        Case 1:19-cv-01971-ELR Document 16 Filed 09/18/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 JAY FENELLO, on behalf of himself           :
 and others similarly situated,              : CIVIL ACTION FILE NO.
                                             : 1:19-cv-01971-ELR
       Plaintiff,                            :
                                             :
 v.                                          :
                                             :
                                             :
 AMERICAN WORKERS                            :
 INSURANCE SERVICES, INC.,                   :
                                             :
       Defendant.                            :
                                             :
                                             :

                    NOTICE OF DISMISSAL BY STIPULATION

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), both the plaintiff,

Jay Fenello, by and through his attorney of record, and the defendant, American

Workers Insurance Services, Inc., by and through its attorney of record, jointly

stipulate that the above styled case shall be dismissed with prejudice. It is further

stipulated that each party will bear its own cost of litigation.

      Dated: September 18, 2019.



                                                Attorneys for Plaintiff:

                                                /s/ Anthony I. Paronich
                                                Anthony I. Paronich

                                       Page 1 of 2
Case 1:19-cv-01971-ELR Document 16 Filed 09/18/19 Page 2 of 2




                                   Paronich Law, P.C.
                                   350 Lincoln Street, Suite 2400
                                   Hingham, MA 02043
                                   (508) 221-1510
                                   anthony@paronichlaw.com

                                   /s/ Steven H. Koval
                                   Steven H. Koval
                                   Georgia Bar No. 428905
                                   THE KOVAL FIRM, LLC
                                   3575 Piedmont Road
                                   15 Piedmont Center, Suite 120
                                   Atlanta, GA 30305
                                   Telephone: (404) 513-6651
                                   Facsimile: (404) 549-4654
                                   Steve@KovalFirm.com

                                   Attorney for the Defendant:

                                   Oxendine Law Group, P. C.

                                   /s/ John W. Oxendine
                                   John W. Oxendine
                                   4370 Peachtree Rd., N.E.
                                   First Floor
                                   Atlanta, GA 30319
                                   Georgia State Bar No: 558155
                                   Telephone: 404-734-5738
                                   Facsimile: 404- 521-4834
                                   JWOLAW@GMAIL.COM




                          Page 2 of 2
